FOUR.NET, Chief Justice,
concurring in part and dissenting in part.
I fully concur in the holding of the majority of the Court that we are without appellate jurisdiction insofar as concerns-the offices of the four councilmen, and transferring their appeal to the Court of Appeal, First Circuit; also,,in the holding that respondent Lancaster, having taken the office of Mayor of the Town of New Roads as the result of an election which was subsequently declared null and void' by this Court, is not a “holdover” within-the meaning and contemplation of Section 6 of Article 19 of the Constitution; nor is he a de faco officer inasmuch as he has. never had color of title, and is therefore without right to inquire into the validity of relator’s (Langlois’) muniment of title, conferred by commission of the Governor *1070•pursuant to an election regularly held, .and without right to inquire into the validity of the election under which Langlois was elected. But it is difficult for me to follow the rationale of the majority opinion in holding that because the respondent is -tenaciously holding on to the office, on .advice of competent counsel — even after ■our decision handed down on June 30, 1950, declaring the nullity of the election under which Lancaster took office — that be is holding office and receiving the muniments of the office in good faith. I, therefore, respectfully dissent from that part of the majority holding.